Title: From Thomas Jefferson to Patrick Lockhart, 8 November 1780
From: Jefferson, Thomas
To: Lockhart, Richard



Sir
Richmond Novr. 8. 1780.

It being necessary to remove Northwardly the Prisoners taken on Kings mountain in Carolina and that they be under the charge  of some careful person I am to beg the favor of you to undertake that charge. It will be necessary for you to proceed immediately to meet them. They are to cross the mountain at the Flower Gap and to proceed Northwardly: you will please to continue them along the valley between the blueridge and North mountain till you shall have delivered the regulars at Winchester and received further instructions what to do with the tories. You will call on the Lieutenants of such of the Counties thro’ which you pass as you think best under authority of the Letters herein inclosed and which you will direct as you shall have occasion to furnish such guards as you find necessary, relieving the said guards from time to time as you shall find practicable and expedient. You are hereby authorized to call on any Commissaries, Commissioners of the provision law or holders of specific tax grain for provisions and forage necessary for the prisoners or guards and where you cannot with tolerable convenience obtain them in any of these ways you are to impress them according to the directions of the invasion law of which I inclose you an extract. In like manner if you cannot hire necessary waggons you are to impress them according to the same directions. Whatever you hire or purchase, shall be paid for on your order on the Auditors attended by an account certified by you. I expect within a few days the directions of Congress as to the ultimate destination of the Tory prisoners which I will immediately communicate to you by express. The very advanced season of the year, and naked condition of the prisoners induce me to press all the expedition you can possibly use. For this purpose you [will] find it necessary to keep Agents advanced before you that your provisions may be laid in at every day or twos stages and to send forward in time expresses to the County Lieutenants that they may have their guards at specified times and places ready to receive you. Pay the greatest attention to the safe custody of the prisoners using for that purpose all those cautionary means practised on such occasions.
